COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00486-CV


Texas Health Harris Methodist            §    From the 17th District Court
Hospital Fort Worth, Harris Methodist
Hospitals Inc., Texas Health
Resources, AND Community Blood
Center d/b/a Community Tissue
Services
                                         §    of Tarrant County (17-259372-12)


v.


                                         §    October 3, 2013

William Austen Biggers; William
Angus Biggers, III, Individually and
as Guardian of the Person and
Estate of William Austen Biggers;
and Lillie Kay Biggers                   §    Opinion by Justice Gabriel


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

judgment is reversed. We remand the case to the trial court (1) to consider
whether to grant a 30-day extension to cure the deficiencies in the expert report

as to the appellants Texas Health Harris Methodist Hospital Fort Worth and

Community Blood Center d/b/a Community Tissue Services, and (2) to dismiss

the claims of the appellees William Austen Biggers; William Angus Biggers, III,

Individually and as Guardian of the Person and Estate of William Austen Biggers;

and Lillie Kay Biggers against the appellants Harris Methodist Hospitals Inc. and

Texas Health Resources and to consider their request for attorney’s fees and

costs.

         It is further ordered that the parties shall bear their own costs of this

appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel